Case 18-41894-pwb   Doc 14    Filed 10/08/18 Entered 10/08/18 10:06:39   Desc
                                   Page 1 of 3

                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

     IN RE: WILLIAM DANIEL HERNDON,            {   CHAPTER 13
                                               {
                                               {
              DEBTOR(S)                        {   CASE NO. R18-41894-PWB
                                               {
                                               {   JUDGE BONAPFEL


                             OBJECTION TO CONFIRMATION


          COMES NOW MARY IDA TOWNSON, TRUSTEE herein, and
     objects to Confirmation of the plan for the following
     reasons:

          1. The Debtor(s)' payments under the proposed plan
     are not current.

          2. The Plan as proposed will extend beyond sixty
     (60) months, contrary to 11 U.S.C. Section 1322(d). (65
     months).

          3. The funding of post-petition mortgage payments
     has not been maintained in the above-styled Chapter 13
     case; thereby, rendering the present budget and proposed
     Plan infeasible, 11 U.S.C. Section 1325(a)(6).

          4. Pursuant to the Debtor(s) testimony, the monthly
     expense for the Debtor’s deed to secured debt payments are
     greater than that reflected on Schedule J, rendering the
     proposed plan and budget infeasible, in violation of 11
     U.S.C. Section 1325(a)(6); specifically, the Debtor
     testified that his mortgage payment has increased to
     approximately $600.00 per month.

          5. After review of scheduled income and anticipated
     household expenses, Debtor(s)’ proposed budget may fail to
     provide sufficient funds for ordinary living expenses, in
     possible violation of 11 U.S.C. Section 1325(a)(6).


     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     albertg@atlch13tt.com
Case 18-41894-pwb   Doc 14   Filed 10/08/18 Entered 10/08/18 10:06:39   Desc
                                  Page 2 of 3

          WHEREFORE, the Trustee moves the Court to inquire
     into the above objections, deny Confirmation of this
     Debtor's (s') Plan and to dismiss the case; or, in the
     alternative, convert the case to one under Chapter 7.




                                      __________/s/_____________
                                      Albert C. Guthrie, Attorney
                                      for Chapter 13 Trustee
                                      GA Bar No. 142399




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     albertg@atlch13tt.com
Case 18-41894-pwb   Doc 14   Filed 10/08/18 Entered 10/08/18 10:06:39   Desc
                                  Page 3 of 3

     R18-41894-PWB

                             CERTIFICATE OF SERVICE


           This is to certify that I have this day served

     DEBTOR(S):

     WILLIAM DANIEL HERNDON
     3606 DEWS POND ROAD
     CALHOUN, GA 30701

     ATTORNEY FOR DEBTOR(S):

     CHRIS RAMPLEY, ATTY.
     P.O. BOX 927
     ROME, GA 30162

     in the foregoing matter with a copy of this pleading by
     depositing in the United States Mail a copy of same in a
     properly addressed envelope with adequate postage thereon.

     This 8th day of October 2018




               /s/            _
     Albert C. Guthrie, Attorney
     for Chapter 13 Trustee
     GA Bar No. 142399




     Mary Ida Townson, Chapter 13 Trustee
     Suite 2200 – 191 Peachtree Street, N.E.
     Atlanta, GA 30303-1740
     (404) 525-1110
     albertg@atlch13tt.com
